           Case 3:20-cv-00569-MPS Document 33 Filed 05/14/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

DIANTHE MARTINEZ-BROOKS,                       :
REJEANNE COLLIER, JACKIE                       :
MADORE and KENNETH CASSIDY,                    :
Individually, and on behalf of all others      :
similarly situated,                            :
                                               :
Petitioners,                                   :
                                               :
v.                                             :       Civ. No. 3:20-cv-00569-MPS
                                               :
D. EASTER, Warden of Federal                   :
Correctional Institute at Danbury, and         :
MICHAEL CARVAJAL, Director of the              :
Federal Bureau of Prisons, in their official   :
Capacities                                     :
                                               :
Respondents.                                   :       May 14, 2020

               PROPOSED JOINT CIVIL CASE EXPEDITED DISCOVERY PLAN
               AND REQUEST FOR MODIFICATION OF PARAGRAPHS 1b & 1f
                 OF THE MAY 12, 2020 TEMPORARY RESTRAINING ORDER

       The parties’ counsel, having met and conferred in good faith pursuant to the Court’s May

12, 2020 Temporary Restraining Order, respectfully submit this joint proposed plan for expedited

discovery. Outstanding issues are noted herein.

       Petitioners further request modification of paragraphs 1(b) & (f) of the Court’s May 12,

2020 Temporary Restraining Order (which direct that the list of medically-vulnerable inmates to be

provided by respondents not include information about the specific medical condition suffered by

each inmate (para. 1b); and be treated as “Confidential – Attorneys’ Eyes Only” pursuant to the

Protective Order (ECF No. 9) entered in this action (para. 1f). Respondents note their objections to

the modification herein.




                                                   1
         Case 3:20-cv-00569-MPS Document 33 Filed 05/14/20 Page 2 of 5



I. DISCOVERY PLAN
  1. Interrogatories shall be served no later than May 18, 2020 and answers thereto shall be
     served no later than May 25, 2020, subject to objections and on a rolling basis. Any
     objections to any interrogatories shall be served by May 22, 2020. Although the parties
     have not agreed on a specific number, petitioners have represented to the respondents that
     the overall number of these requests would be reasonable. The parties believe that they will
     be able to work together on this issue but may require Court intervention.

  2. Requests for the production of documents shall be served no later than May 18, 2020, and
     responses and objections thereto shall be served no later than May 22, 2020. Production of
     documents shall commence by May 25, 2020, subject to objections and on a rolling basis.
     Although the parties have not agreed on a specific number, petitioners have represented to
     the respondents that the overall number of these requests would be reasonable. The parties
     believe that they will be able to work together on this issue but may require Court
     intervention.

  3. Requests for admission shall be served no later than May 18, 2020 and answers thereto shall
     be served no later than May 25, 2020, subject to objections and on a rolling basis. Any
     objections to any requests for admission shall be served by May 22, 2020. Although the
     parties have not agreed on a specific number, petitioners have represented to the
     respondents that the overall number of these requests would be reasonable. The parties
     believe that they will be able to work together on this issue but may require Court
     intervention.

  4. Deposition notices shall be served no later than May 26, 2020. The parties are still
     discussing the scope and number of fact witness depositions. Although the parties have not
     yet reached an agreement as to the scope, the parties are attempting to resolve this issue
     without Court intervention. Should the parties be unable to resolve this issue, they will seek
     help from the Court.

  5. Inspection of FCI Danbury will take place on May 27, 2020, conducted by the petitioners’
     expert, Dr. Homer Venters, and respondents’ expert. The parties will work to reach an
     agreement regarding the parameters of the inspection and will return to the court if an
     agreement cannot be reached. Due to operation concerns, Respondents will request that
     only one attorney per side accompany the experts during the inspection. Petitioners have
     not agreed to this request, but will discuss it as part of working out the overall details of the
     inspection.

  6. Fact depositions shall be completed by June 2, 2020.

  7. Expert reports shall be served no later than June 6, 2020.

  8. Expert depositions shall be conducted on June 8, 2020.

                                                 2
           Case 3:20-cv-00569-MPS Document 33 Filed 05/14/20 Page 3 of 5




   9. All discovery for the preliminary injunction hearing will be completed by June 9, 2020.

II. MODIFICATION OF TRO PARAS. 1b & f

       Petitioners request that the Court modify paragraphs 1b and 1f of the May 12, 2020

Temporary Restraining Order to specify (1) in para. 1b, that the list of medically-vulnerable

inmates to be provided by Respondents set forth the ICD codes for the medical conditions

suffered by each inmate on the list; and (2) in para. 1f, (a) that petitioners’ counsel may

discuss with each specific inmate on the list (and the inmate’s non-inmate designees) the

medical conditions specified for the inmate; and (b) that a modified version of the list,

excluding information about each listed inmate’s medical conditions be filed publicly.

       Petitioners request these modifications so that the Court and counsel will be apprised

of the listed inmates’ specified medical conditions and to enable petitioners’ counsel to have

full communications with each inmate on the list (and their designated family members,

attorneys and medical experts) about the inmates’ medical conditions. Petitioners request

that a modified version of the list, excluding medical conditions, be made public.

Petitioners are already fielding scores of calls and emails from prisoners and their family

members (and at times attorneys). Petitioners need to be able to be able to indicate to these

people whether a particular inmate has been placed on this list. Petitioners note that a

similar list (excluding medical conditions) was ordered to be made public in Wilson v.

Williams, No. 4:20-CV-00794 (N.D. Ohio). See Exhibit A.

       Respondents believe that the Court’s order in docket #30, pg. 70, accurately sets

forth the requirements of the list: “The list referred to in paragraph 1 shall include the

identity of the inmate, the inmate’s sentencing court, and the case number of the inmate’s

underlying criminal conviction but shall not include information about the specific medical

                                                   3
             Case 3:20-cv-00569-MPS Document 33 Filed 05/14/20 Page 4 of 5



condition suffered by each inmate.” (Emphasis added). There is no specific need for class

counsel to know the individual medical diagnoses of individuals that had no input regarding

the release of their protected medical information, nor an opportunity to object thereto.

Mere inclusion on the list indicates that the individual suffers a clinically relevant medical

condition.

       Respondents understand, however, that a modification of the order allowing Petitioners’

counsel to speak to other attorneys, agents, and/or family members may be in order. Respondents

object to sharing the list outside of the litigation team, e.g., to family members.

       Based on the Court’s resolution of this issue, the parties will, if necessary, submit a

proposed protective order to address these concerns.

Dated May 14, 2020                             Respectfully Submitted,

                                               Petitioners
                                               By Their Attorneys

                                               /s/ David S. Golub_______
                                               David S. Golub, ct00145
                                               Jonathan M. Levine, ct 07584
                                               Silver Golub & Teitell LLP
                                               184 Atlantic Street
                                               Stamford, CT 06901
                                               Telephone: (203) 325-4491
                                               Email: dgolub@sgtlaw.com
                                               jlevine@sgtlaw.com

                                               Sarah French Russell, ct26604
                                               Tessa Bialek ct30582
                                               Legal Clinic, Quinnipiac University School of Law
                                               275 Mt. Carmel Avenue
                                               Hamden, CT 06518
                                               Telephone: (203) 582-5258
                                               Email: sarah.russell@quinnipiac.edu
                                               tessa.bialek@quinnipiac.edu

                                               Marisol Orihuela, ct30543
                                               Jerome N. Frank Legal Services Organization
                                                   4
Case 3:20-cv-00569-MPS Document 33 Filed 05/14/20 Page 5 of 5



                          P.O. Box 209090
                          New Haven, CT 06520
                          Telephone: (203) 432-4800
                          Email: marisol.orihuela@ylsclinics.org

                          Alexandra Harrington*
                          127 Wall Street
                          New Haven, CT 06511
                          Telephone: 203-436-3532
                          alexandra.harrington@yale.edu

                          Counsel for the Petitioners Dianthe Martinez-Brooks,
                          Rejeanne Collier, Jackie Madore, and Kenneth Cassidy

                          *Application for Admission Pending



                          Respondents
                          By Their Attorneys
                          John H. Durham
                          United States Attorney


                          _________________________
                          John B. Hughes, ct05289
                          Michelle L. McConaghy, ct27157
                          David C. Nelson, ct25640
                          Nathaniel M. Putnam, phv10463
                          Jillian R. Orticelli, ct28591
                          Assistant U.S. Attorneys
                          Telephone: 203-821-3700
                          john.hughes@usdoj.gov
                          michelle.mcconaghy@usdoj.gov
                          david.c.nelson@usdoj.gov
                          nathaniel.putnam@usdoj.gov
                          jillian.orticelli@usdoj.gov




                              5
